Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/21/2022 have been fully considered.  Applicant has amended independent claim 1 to include the limitations “wherein the cap defines one or more longitudinally-extending slots along an exterior of the cap, each longitudinally-extending slot defining an open end at the second end portion of the cap.”  Prior art Maseda is used to address this new limitation.  Please see the rejection below for further detail.
Drawings
The drawings were received on 11/05/2020.  These drawings are acceptable.  Applicant’s amendment of claim 10, deleting the term “filter,” negates the need to maintain the objection to the drawings.
Specification
The objection to the Specification has been withdrawn.  Applicant’s amendment of claim 10, deleting the term “filter,” negates the need to maintain the objection to the Specification.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 7, 11–12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez et al. (USPN 6428520 B1) in view of Maseda et al. (US PGPub 20120220955 A1).
Regarding Claim 1, Lopez et al. discloses a fluid coupling device comprising: a valve body (212) with a first end portion (228) and a second end portion (Fig. 4, where the second end portion of the valve body is on the same side as reference number 214), the valve body defining a longitudinal axis (Fig. 4, where the longitudinal axis bisects valve 210) and a fluid pathway extending along the longitudinal axis between the first and second end portions of the valve body, the fluid pathway (218) terminating at an end port defined by the second end portion of the valve body; a valve member (220a/b and 250) disposed within the valve body, the valve member being movable relative to the valve body along the longitudinal axis between: (i) an open position in which the fluid pathway is open through the valve body (fig. 5) and (ii) a closed position in which the fluid pathway through the valve body is blocked by the valve member (Fig. 4); a spring (222) disposed within the valve body and arranged to bias the valve member to the closed position (Fig. 4); a connection structure (214) coupled to the valve body and configured for releasably mating the fluid coupling device to another fluid coupling device (Col. 5, Lines 54–61), but does not disclose a cap with a first end portion and a second end portion, the first end portion of the cap defining a bore configured to removably receive the first end portion of the valve body therein.  
Maseda et al. teaches a cap (300) with a first end portion and a second end portion (Figs. 5A-C) in order to prevent re-knitting (Para. 41) which may cause difficulty when opening the valve (Para. 3).
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the fluid coupling device of Lopez with a cap as taught by Maseda in order to prevent re-knitting which may cause difficulty when opening the valve.
The Lopez–Maseda combination teaches the first end portion of the cap defining a bore configured to removably receive the first end portion of the valve body (As represented in Maseda Fig. 6C) therein, wherein the cap defines one or more longitudinally-extending slots (Maseda, 320) along an exterior of the cap, each longitudinally-extending slot defining an open end at the second end portion of the cap (Maseda, Fig. 5A).  
Regarding Claim 2, the Lopez-Maseda combination teaches the first end portion of the valve body includes one or more radial projections (Maseda, 245), and wherein the bore of the cap includes one or more complementary slots (Maseda, 330/335) configured to removably receive the one or more radial projections.  
Regarding Claim 4, the Lopez-Maseda combination teaches wherein the first end portion of the valve body includes two radial projections, and wherein the bore of the cap includes two complementary slots (Maseda, 320) configured to removably receive the two radial projections.  Maseda paragraph 53 states that the cap which has the complementary slots may be secured to the valve using additional latching mechanisms.  This includes the valve having radial projections.  See Diodati (US PGPub 20080185056 A1) cited in prior office actions as one example.
Regarding Claim(s) 7, the structural limitation of the apparatus described in the claim is recited in claim 1.
Regarding Claim 11, the Lopez-Maseda combination teaches the connection structure (Lopez, 214) is movably coupled to the valve body. (Lopez, Col. 5, Lines 54–61, where element 214 is described as being “serves as a support and attachment device for the seal”).  
Regarding Claim 12, the Lopez-Maseda combination teaches the connection structure includes threads by which the connection structure is configured for releasably mating the fluid coupling device to another fluid coupling device.  (Lopez, Col. 5, Lines 54–61 and Fig. 4).
Regarding Claim 15, the Lopez–Hadden combination teaches the fluid pathway is sterile.
Claims 8–9 and 13–14 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez et al. (USPN 6428520 B1) in view of Hadden Maseda et al. (US PGPub 20120220955 A1), in further view of Lehmann et al. (US PGPub 20130341904 A1).
Regarding Claims 8 and 9, the Lopez-Maseda combination does not explicitly teach the cap includes a seal member surrounding an outer periphery of the cap or specifically the first end portion of the cap includes a seal member surrounding an outer periphery of the cap. 
 Lehmann et al. teaches utilizing O-ring’s (1178”) in order to ensure there is a fluid tight seal.  (Para. 120).
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the valve body and the cap of the Lopez-Maseda with a seal member surrounding an outer periphery of the cap as taught by Lehmann in order to ensure there is a fluid tight seal.
Regarding Claims 13 and 14, the Lopez-Maseda combination does not explicitly teach the valve body includes at least two seals disposed around an outer periphery of the valve body or specifically at least two seals between the valve body and the cap while the cap is coupled to the valve body.  
 Lehmann et al. teaches utilizing O-ring’s (1178”) in order to ensure there is a fluid tight seal.  (Para. 120).
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the valve body and the cap of the Lopez-Maseda with a two seals between the valve body and the cap while the cap is coupled to the valve body.
Allowable Subject Matter
Claims 3, 5 and 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa L. Hicks whose telephone number is 571-272-9552. The examiner can normally be reached Monday-Friday (9:30AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Angelisa L. Hicks/
Primary Examiner
Art Unit 3753